 



Exhibit 10(j)
SYSCO CORPORATION
2005 NON-EMPLOYEE DIRECTORS STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
          This Restricted Stock Award Agreement (“Agreement”) was made and
entered into as of                      (“Date of Grant”), by and between Sysco
Corporation, a Delaware corporation (hereinafter “SYSCO”), and «FirstName»
«LastName», a director of SYSCO (hereinafter “Director”).
W I T N E S S E T H:
          WHEREAS, the Board of Directors of SYSCO has adopted, and SYSCO’s
stockholders have approved, the Sysco Corporation 2005 Non-Employee Directors
Stock Plan (the “Plan”), the purpose of which is to promote the interests of
SYSCO and its stockholders by enhancing SYSCO’s ability to attract and retain
the services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in SYSCO through the
ownership of common stock, $1.00 par value, of SYSCO (“Common Stock”); and
          WHEREAS, the Plan provides that non-employee directors may receive
awards of restricted shares of SYSCO Common Stock; and
          WHEREAS, Director desires to continue to serve on the Board of
Directors of SYSCO and to accept an award of restricted stock in accordance with
the terms and provisions of the Plan and this Agreement;
          NOW, THEREFORE, in consideration of the foregoing, the parties agree
as follows:
1.      GRANT OF RESTRICTED STOCK AWARD.
          SYSCO, as authorized by the Board of Directors, hereby grants to
Director                      shares of restricted Common Stock (the “Restricted
Stock Award”) pursuant to the provisions of the Plan. The Restricted Stock Award
shall be subject to vesting as set forth in the Plan and summarized below:

  (a)                        of the Restricted Stock Award shall vest on the
                     anniversary of the Date of Grant.     (b)   An additional
                     of the Restricted Stock Award shall vest on the
                     anniversary of the Date of Grant.     (c)   The final
                     of the Restricted Stock Award shall vest on the
                     anniversary of the Date of Grant.     (d)   Any unvested
portion of a Restricted Stock Award shall vest upon the occurrence of a Change
in Control. For purposes of this Agreement, “Change in Control” means that a
person or persons who are acting together for the purpose of acquiring an equity
interest in SYSCO acquire beneficial ownership (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 20% or
more of the outstanding Common Stock.

 



--------------------------------------------------------------------------------



 



2.      RESTRICTION ON TRANSFER.
          The restricted Common Stock granted as a Restricted Stock Award and
this Agreement shall not be sold, pledged, assigned, transferred, or encumbered
prior to the time the Restricted Stock Award vests as described herein.
3.      DEPOSIT WITH SYSCO.
          Each certificate of Restricted Stock Award awarded hereunder shall be
registered in the name of the Director and left, prior to its vesting, on
deposit with SYSCO with a stock power endorsed in blank. Each such certificate
will contain the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the SYSCO Corporation 2005
Non-Employee Directors Stock Plan, and in the associated Award Agreement. A copy
of the Plan and such Award Agreement may be obtained from SYSCO Corporation.
4.      CERTAIN RIGHTS OF DIRECTOR.
          Except as otherwise set forth herein, Director, as owner of shares of
restricted Common Stock granted as a Restricted Stock Award, shall have all the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive all dividends paid with respect to such shares;
provided, that all such rights shall be forfeited in respect to any portion of
the Restricted Stock Award as of the date all or any portion of such award is
forfeited.
5.      CESSATION OF SERVICE.
          Except as set forth below and unless otherwise determined by the
Board, if Director ceases to be a Non-Employee Director (as defined in the Plan)
prior to the vesting of any portion of the Restricted Stock Award, Director
shall forfeit the portion of the Restricted Stock Award which is not vested on
the date he ceases to be a Non-Employee Director; provided, however, that unless
otherwise determined by the Board, if (a) Director serves out his or her term
but does not stand for re-election at the end thereof, or (b) Director shall
retire from service on the Board (for reasons other than death) prior to the
expiration of his or her term and on or after the date he or she attains age 71,
Director’s Restricted Stock Award shall remain in effect and vest, as if
Director had remained a Non-Employee Director of SYSCO. Upon the death of
Director, any unvested portion of the Restricted Stock Award shall vest.
6.      ADJUSTMENT TO AWARD IN CERTAIN EVENTS.
          In the event of a change in the capitalization of SYSCO due to a stock
split, stock dividend, recapitalization, merger, consolidation, combination, or
similar event, the aggregate shares subject to this Agreement shall be adjusted
to reflect such change.
7.      NO COMPROMISE WITH REGULATORY AUTHORITY.
          Notwithstanding any other provision of this Agreement, Director agrees
that SYSCO shall not be obligated to deliver any shares of Common Stock, if
counsel to SYSCO determines such delivery would violate any law or regulation of
any governmental authority or agreement between SYSCO and any national
securities exchange upon which the Common Stock is listed.

2



--------------------------------------------------------------------------------



 



8.      PLAN CONTROLS.
          In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall be the controlling document.
9.      END OF RESTRICTIONS; DELIVERY OF STOCK.
          If all terms and conditions of this Agreement are complied with in
full, all restrictions on the Restricted Stock Award referred to herein shall
lapse and the Director shall receive the certificate representing such
Restricted Stock.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            SYSCO CORPORATION
      /s/ RICHARD J. SCHNIEDERS             By:      Richard J. Schnieders
           Chairman, Chief Executive Officer
           and President        DIRECTOR


                                                              
                    
«FirstName» «LastName»
                       

3